Name: Council Decision (CFSP) 2019/762 of 13 May 2019 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali)
 Type: Decision
 Subject Matter: international security;  Africa;  European construction
 Date Published: 2019-05-14

 14.5.2019 EN Official Journal of the European Union L 125/18 COUNCIL DECISION (CFSP) 2019/762 of 13 May 2019 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 April 2014, the Council adopted Decision 2014/219/CFSP (1) on the European Union CSDP Mission in Mali (EUCAP Sahel Mali). (2) On 21 February 2019, the Council adopted Decision (CFSP) 2019/312 (2) extending EUCAP Sahel Mali and providing it with a financial reference amount until 14 January 2021. (3) On 25 June 2018, in its conclusions on Sahel/Mali, the Council underlined the importance of the regionalisation of CSDP in the Sahel with the aim of strengthening, as appropriate, the civilian and military support to cross-border cooperation, the regional cooperation structures, in particular those of the G5 Sahel, and the capacity and ownership of the G5 countries to address the security challenges in the region. (4) On 15 February 2019, the Foreign Minister of the Islamic Republic of Mauritania welcomed the envisaged deployment of EUCAP Sahel Mali in support of the G5 Sahel and of Mauritania's national capabilities. (5) On 18 February 2019, the Council approved a joint civil-military Concept of Operations on Regionalisation of CSDP action in the Sahel. (6) Decision 2014/219/CFSP should therefore be amended accordingly. (7) EUCAP Sahel Mali will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/219/CFSP is amended as follows: (1) in Article 2, paragraphs 3 and 4 are replaced by the following: 3. EUCAP Sahel Mali shall contribute, without prejudice to its core mandate in Mali, to the regionalisation of CSDP action in the Sahel by contributing to the improvement of interoperability and coordination between the internal security forces of G5 Sahel countries, as well as by supporting cross-border cooperation, supporting regional cooperation structures and contributing to the improvement of the national capabilities of G5 Sahel countries. EUCAP Sahel Mali may carry out those activities in the G5 Sahel countries. For that purpose, EUCAP Sahel Mali shall provide training, advice and other specific support to G5 Sahel countries, within its means and capabilities, upon request from the country concerned and taking into account the security situation. 4. To achieve its objective, EUCAP Sahel Mali shall operate in accordance with the strategic lines of operation defined in the Crisis Management Concept approved by the Council on 17 March 2014 and set out in the operational planning documents approved by the Council, including the joint civil-military Concept of Operations on Regionalisation of CSDP action in the Sahel. Before the launching of a new activity in a new G5 Sahel country, the Political and Security Committee shall be informed thereof.; (2) in Article 14(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali between 1 March 2019 and 14 January 2021 shall be EUR 68 150 000,00.; (3) Article 14a is replaced by the following: 1. A Regional Advisory and Coordination Cell (RACC) shall be established within EUCAP Sahel Mali. 2. The RACC shall include staff co-located with EUCAP Sahel Mali and the Internal Security and Defence Experts (ISDE) located in the Union Delegations to Burkina Faso, Chad, Mali, Mauritania and Niger. The RACC shall gradually relocate staff from Bamako to Nouakchott, in accordance with paragraph 7 and taking into account the security situation. 3. The objectives of the RACC, in close cooperation with Union delegations and with existing CSDP Missions in the Sahel, shall be to: (a) contribute to the Union's situational awareness of G5 Sahel countries' security and defence needs and gaps which pertain to regional cross-border cooperation and which deal with security challenges; (b) support the G5 Sahel structures and countries to enhance regional cooperation and operational capabilities in the field of defence and security, in compliance with international law, human rights and the EU Strategic Approach to Women, Peace and Security set out by the Council in its conclusions of 10 December 2018; (c) facilitate the organisation of training, the provision of advice and other specific support by Union CSDP Missions in the Sahel for G5 Sahel countries, in particular the organisation of training courses for those countries' security and defence trainees. 4. The ISDE shall collect information related to security and defence matters in their host countries. They shall provide such information and, where appropriate, make recommendations to the Head of the RACC. They shall keep the Head of the Union Delegation in the place where they are located duly informed. 5. The Civilian Operation Commander shall exercise strategic command and control of the RACC, under the political control and strategic direction of the PSC and overall authority of the HR. By derogation from Article 6(1), the Head of the RACC shall be directly responsible to the Civilian Operation Commander and shall act in accordance with the instructions given by him. The Head of the RACC shall issue instructions to all RACC staff. 6. The Head of Mission shall exercise authority over RACC staff in application of Article 6(2) to (4) and Article 11, without prejudice to paragraph 7 of this Article. 7. EUCAP Sahel Mali shall enter into the necessary administrative arrangements with the Union Delegations to Burkina Faso, Chad, Mali, Mauritania and Niger on the support to be provided to its staff. Those administrative arrangements shall, in particular: (a) ensure that the logistical and security support necessary for staff members of EUCAP Sahel Mali, in particular the RACC, to accomplish their tasks is provided to them; (b) provide that Heads of Delegation have authority over staff members of EUCAP Sahel Mali, in particular the RACC, in their respective Union Delegations, in particular for the purposes of fulfilling their duty of care, ensuring compliance with applicable security requirements and contributing to the exercise of disciplinary control, and are kept duly informed by such staff members of their activities. (c) provide that Heads of Delegation are to ensure that the staff members of EUCAP Sahel Mali, in particular the RACC, where they are located in a Union Delegation, enjoy the same privileges and immunities as granted to the staff in that Union Delegation.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 May 2019. For the Council The President F. MOGHERINI (1) Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (OJ L 113, 16.4.2014, p. 21). (2) Council Decision (CFSP) 2019/312 of 21 February 2019 amending and extending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) (OJ L 51, 22.2.2019, p. 29).